Citation Nr: 0715696	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability on a direct basis and as secondary to service-
connected right knee disability.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine on a direct basis and as 
secondary to service-connected right knee disability.  

3.  Entitlement to an increased rating for right knee strain 
with torn right anterior cruciate ligament (ACL) with 
degenerative changes, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied service 
connection for a bilateral hip disorder and for degenerative 
disc disease of the lumbar spine, and which also denied an 
increased rating for right knee strain with torn ACL, 
postoperative, with history of reconstruction.  

In a June 2005 rating decision, the RO granted a separate 10 
percent rating for right knee instability effective October 
2003.  Thereafter, the veteran did not indicate that he was 
appealing that separate 10 percent rating.  In fact, the 
veteran's representative listed the issue on appeal as only 
pertaining to the 20 percent rating for right knee strain 
with torn ACL and degenerative changes.  Likewise, the RO did 
not further address that matter.  

As such, the only right knee rating issue on appeal is a 
rating in excess of 20 percent for right knee strain with 
torn ACL and degenerative changes.  


FINDINGS OF FACT

1.  A bilateral hip disability is not attributable to service 
or to service-connected right knee disability.  

2.  A lumbosacral spine disability to include degenerative 
disc disease is not attributable to service or to service-
connected right knee disability.  

3.  The veteran does not have limitation of flexion of the 
right knee to 15 degrees or the functional equivalent 
thereof.

4.  The veteran has limitation of extension of the right knee 
to between 5 and 12 degrees; he does not have limitation of 
extension to 15 degrees or the functional equivalent thereof.


CONCLUSIOS OF LAW

1.  A bilateral hip disability was not incurred or aggravated 
in active service nor is it proximately due to, the result 
of, or aggravated by the service-connected right knee 
disability.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  A lumbosacral spine disability to include degenerative 
disc disease was not incurred or aggravated in active service 
nor is it proximately due to, the result of, or aggravated by 
the service-connected right knee disability.  38 U.S.C.A. §§ 
1101, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2006).

3.  The schedular criteria for a rating in excess of 20 
percent for right knee strain with torn right ACL with 
degenerative changes, based on limitation of flexion are not 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2006).

4.  A 10 percent rating for limitation of extension of the 
right knee due to functional impairment of flexion of the 
right knee due to right knee strain with torn right ACL with 
degenerative changes, is warranted.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, a 
letter dated in November 2003 was sent to the claimant.  
Thereafter, additional VCAA notification was sent in March, 
August, and November 2006.  These letters fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in November 2003 
and January 2005.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right knee since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

In this case, the veteran's representative has argued that 
the VA examination reports of record did not adequately 
address DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the veteran was scheduled for a VA examination for the very 
purpose of being examined pursuant to the DeLuca criteria.  
The veteran did not report for this November 2006 
examination.  38 C.F.R. § 3.655 provides that when the 
claimant is pursuing a claim for an increase and without good 
cause fails to report for the examination, the claim will be 
denied.  However, the Board notes that since the veteran did 
in fact report for earlier VA examinations, the Board will 
rate the veteran based on that evidence, as opposed to 
denying the claim for an increased rating outright, based on 
the failure to report for that examination.  That being 
noted, any evidence to be obtained at the new examination 
which may have been favorable to the veteran, could not be 
assessed due to the failure to report.  The veteran will not 
be provided an additional examination due to the last failure 
to report.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno.  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health care professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no complaints, findings, 
treatment, or diagnosis of hip or back disease or injury.  
Prior to separation, the veteran was examined in January 
1989.  The lower extremities, spine, and musculoskeletal 
systems were normal.  

Post-service, the veteran was afforded VA examinations in 
June 1989, February 1990, October 1991, July 1992, and 
January 1995.  The veteran did not claim hip or back problems 
nor was any hip or back disability diagnosed.  

In November 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had had lower back 
and hip pain for the past 10 years (since 1993).  Physical 
examination of the back was normal with the exception of a 
complaint of pain on full extension.  However, the examiner 
stated that there was no functional loss.  With regard to the 
hips, physical examination was also normal with the exception 
of a complaint of pain in the trochanter area.  X-rays of the 
lumbosacral spine revealed degenerative disc disease at L5-
S1.  X-rays of the hips were normal.  In a March 2004 
memorandum, the VA physician who conducted the November 2003 
examination opined that it was not likely that the 
degenerative disc disease was related to the right knee 
disability.  It was noted that the claims file was reviewed.  

In a January 2005 statement, J.T.P., D.O., indicated that he 
had been treating the veteran on and off since 1994.  He 
noted that the veteran had been in the military and had 
suffered knee and back injuries.  Currently, the veteran 
complained of bilateral hip pain.  It was his opinion that 
the number one reason for hip pain is knee problems.  
Therefore, he concluded that it was more likely than not that 
the hip pain was related to prior knee and ankle injuries.  

In January 2005, the veteran was afforded another VA 
examination.  The examiner reviewed the claims file.  The 
veteran reported that his hips ached during cold weather and 
he had some numbness upon waking.  The examiner noted that 
there was no documented back or hip injury.  On examination, 
the veteran demonstrated some limitation of motion of the low 
back and exhibited some loss of motion of the hips.  X-rays 
of the lumbar spine revealed slight degenerative 
retrolisthesis at L5-S1 with a slight loss in disc height.  
There was moderate degenerative disc disease at L3-4 with 
anterior osteophytes and distinctly diminished disc height 
and mild degenerative disc disease at L2-3.  X-rays of the 
hips were normal.  The examiner indicated that the veteran 
jumped off of a 34 foot training tower during service.  
However, the service medical records were negative for any 
documentation of a back problem resulting from that jump or 
any other back injury.  The examiner opined that current back 
and hip disabilities were not related to right knee 
disability.  

In a June 2006 addendum, the VA examiner was requested to 
opine as to whether current hip and back disabilities were 
related to the fact that the veteran was a paratrooper during 
service.  The claims file was again reviewed.  The examiner 
stated that it was not reasonable to state that everyone who 
jumps from airplanes develops hip and back problems.  That is 
simply not true.  There was no evidence of any complaints 
regarding the hips and back during service.  Thus, he again 
concluded that there was no relationship between current hip 
and back disabilities and service.  




Direct Service Connection

There is no record of any inservice hip or back injury or 
disease.  The veteran was normal at separation with regard to 
his hips and spine.  Following service, the veteran was 
afforded multiple VA examination in June 1989, February 1990, 
October 1991, July 1992, and January 1995, but he never 
complained of either hip or back problems nor was he 
diagnosed as having any hip or back disability.  

The absence of evidence constitutes negative evidence tending 
to disprove the claim that the veteran suffered from hip or 
back injuries or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

In November 2003, over 14 years after service separation, the 
veteran first complained of hip and back symptoms.  He was 
diagnosed as having degenerative disc disease of the back.  
There is no specific hip diagnosis; however, abnormal motion 
was shown.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he has personal knowledge, i.e., information that he 
can gather through his senses.  See Layno.  The Board notes 
that while the veteran is competent to report what came to 
him through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

There is no competent medical evidence establishing that 
current hip or back disabilities are etiologically related to 
service (direct service connection).  In fact, the examiner 
who conducted the January 2005 VA examination opined that any 
current hip and back disabilities were not related to 
service.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  

In sum, the competent evidence does not establish that 
current hip and back disabilities began in service.  The 
service medical records showed no hip or back injury or 
disease.  Thus, there was no chronic hip or back disability 
shown during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that over 14 years after such 
separation, the veteran was shown to have hip and back 
disabilities.  Despite the veteran's contentions that he had 
hip and back problems since service, the record is devoid of 
supporting evidence.  As noted, four VA examination reports 
after service were negative for any complaints of hip or back 
problems.  In essence, the veteran's assertions of chronicity 
and continuity are unsupported.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service, is probative evidence against a claim.).

Accordingly, service connection is not warranted on a direct 
basis.  

Secondary Service Connection

There is conflicting medical evidence with regard to whether 
the veteran's current hip and back disabilities are related 
to his right knee disorders.  

The private examiner indicated that current hip disability is 
related to the veteran's bilateral knee and ankle 
disabilities.  However, the veteran is only service connected 
for right knee disability.  Further, this examiner did not 
review the claims file.  

Two VA examiners have opined that there is no relationship 
between current back disability and service-connected right 
knee disability, and one VA examiner opined that there was no 
relationship between current hip disability and service-
connected right knee disability.  As previously noted, these 
examiners examined the veteran and reviewed the claims file.  
Accordingly, the Board attaches more probative value to these 
opinions than the private examiner's opinion which was not 
based on a review of the record.  See Prejean.

Accordingly, service connection is not warranted on a 
secondary basis for hip or back disabilities in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In November 2003, the veteran was afforded a VA examination.  
At that time, he reported that his right knee was unable, 
painful, and exhibited recurrent swelling.  He indicated that 
the pain was a 7 on a scale of zero to 10, with 10 being the 
worst.  He reported that he took 800 milligrams of Motrin, 
three times a day.  He stated that activity increased the 
pain and that he has used a knee brace.  The right knee brace 
was removed.  On standing, equilibrium was satisfactory.  
Squatting was painful on the right side.  The right knee 
joint was enlarged and there was swelling and effusion.  The 
knee also felt slightly warm.  There was an anterior surgical 
scar from previous surgery.  Moderate crepitation was felt.  
Mediolateral movement and anteroposterior movements were 
stable.  There was tenderness near the anterior part of the 
joints.  Range of motion was from 5 degrees of extension to 
125 degrees of flexion.  The quadriceps muscle revealed mild 
atrophy.  X-rays revealed ACL reconstruction with mild 
arthritis.  

In January 2005, the veteran underwent magnetic resonance 
imaging (MRI) of the knees which revealed osteoarthritis.  

In January 2005, the veteran was afforded a VA examination.  
At that time, he reported that he had pain and instability of 
the right knee.  He indicated that he took Motrin and used a 
Donjoy knee brace.  Physical examination revealed healed 
surgical scars with some tenderness around the scar on the 
right, but not on the left.  Range of motion testing revealed 
that the veteran lacked 12 degrees of extension and could 
flex to 100 degrees.  There was no varus instability, but 
there was grade 1 valgus instability on the right.  Anterior 
drawer and posterior drawer testing were negative.  Lachman 
testing was negative.  Sag testing revealed guarding on the 
right.  Patellar grind was positive.  There was no effusion.  
It was not possible to do McMurray testing on the right due 
to limitation of flexion.  Apley's distraction test caused 
medial and lateral pain.  Apley's compression test caused 
lateral pain on the right.  X-rays revealed mild degenerative 
changes as well as an interference screw in the femoral 
metaphysis.  There was a bone tunnel in the right tibia with 
no screw.  

Diagnostic Code 5260 provides for a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent 
evaluation where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable evaluation requires extension of the leg 
limited to 5 degrees; a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38C.F.R. § 4.71a, Diagnostic Code 5261.  Normal 
range of motion in a knee joint is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion.  In evaluating whether the 
veteran has limitation of motion and/or painful motion, 
38 C.F.R. §§ 4.59, 4.40, 4.45, and DeLuca must be considered.

The veteran may also be assigned separate ratings for 
impairment of flexion and extension.  See VAOPGCPREC 9-2004.

As noted in the introductory portion of this decision, the 
Board is not considering a higher rating for the separately 
rated instability of the right knee in this decision.  In 
addition, the Board further notes service connection was 
denied for surgical scarring; this matter is not on appeal.  
Thus, a separate rating based on surgical scarring is not for 
consideration.  

The veteran is currently receiving a 20 percent rating based 
on limitation of flexion.  However, a higher rating is not 
warranted.  The veteran's range of motion on flexion does not 
approximate the criteria for a 30 percent  rating.  Even 
considering pain or any other factor, the veteran can move 
his knee to well beyond 15 degrees.  Thus, he does not have 
limitation of flexion to 15 degrees or the functional 
equivalent thereof.  

However, a separate 10 percent rating is warranted for 
painful and limited motion on extension.  The veteran 
reported pain.  He is competent to report pain.  Further, the 
veteran objectively has extension limited to between 5 and 12 
degrees.  In considering DeLuca and affording the veteran the 
benefit of the doubt, the Board finds that the impairment of 
the right knee based on extension more nearly approximates 
the 10 percent rating criteria.  A higher rating is not 
warranted as extension is not limited to 15 degrees or the 
functional equivalent thereof.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
rating in excess of 20 percent for right knee disability 
based on limitation of flexion and the evidence supports a 
separate 10 percent rating for limitation of extension of the 
right knee.  


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.

A rating in excess of 20 percent for right knee strain with 
torn right ACL with degenerative changes, based on limitation 
of flexion is denied.  A separate 10 percent rating for 
limitation of extension of the right knee due to right knee 
strain with torn right ACL with degenerative changes, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


